Citation Nr: 1450411	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1, 1963 to October 16, 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Jurisdiction has been transferred to the RO in Reno, Nevada.

In an October 2013 decision, the Board reopened and remanded the Veteran's claim of entitlement to service connection an acquired psychiatric disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has an acquired psychiatric disorder as a result of a physical assault during active military service.  In light of the VA's duty to assist the Veteran, in the October 2013 remand, the Board requested a VA examination addressing the etiology of all diagnosed acquired psychiatric disorders.  Although a VA examination was conducted, the Board finds that there has not been substantial compliance with the October 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the Veteran underwent a VA examination in May 2014.  After reviewing the examination report, the Board concludes that the opinions provided by the VA examiner are incomplete and inadequate.  In this regard, the VA examiner determined that she could not provide an opinion as to whether the Veteran was assaulted during military service without resorting to speculation; however, she offered no suggestion as to why she could not do so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale as to why a requested opinion could not be provided).  Moreover, while the examiner determined that the Veteran did not meet the criteria for PTSD, she did not provide an opinion for other diagnosed psychiatric disorders noted in the record, to include major depressive disorder.  The examiner also failed to provide a rationale to support her opinion that the personality disorders preexisted military service.  Finally, the examiner failed to provide an opinion as to whether the diagnosed personality disorders were subject to a superimposed disease during active military service.

In light of the above, the Board finds that an additional VA examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychological examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report or addendum opinion.

Based on the examination results and a review of the record, the examiner should identify all currently present psychiatric disorders, to include PTSD and major depressive disorder.

Thereafter, the examiner should opine as to the existence of a military assault stressor.

With respect to each such diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disorder is related to the Veteran's active military service, to include any assault determined to have occurred therein. 

For all diagnosed personality disorders, the examiner should opine as to whether the disorder clearly and unmistakably pre-existed active military service?  If so, was there a clear and unmistakable permanent worsening of the disorder during service beyond its natural progress?

The examiner is to also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed personality disorder was subject to a superimposed disease or injury during military service that resulted in additional disability?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record (i.e. additional facts are required).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. Confirm that the VA examination report and medical opinions comport with this remand and undertake an additional development found to be warranted.

3. Thereafter, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

